DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 04/13/2022.  The applicant(s) amended claims 1, 5-6, 8, 10, 14-15, 17, and 19.
The Examiner withdraws the 35 USC 101 Rejection regarding claim 19 in accordance with the claim amendments.

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 4, 10, 12, 13, and 19 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations. 

Claim Rejections - 35 USC § 103
Claim(s) 1, 3-4, 10, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala et al. (U.S. Publication No. US 20160078014 A1), in view of Johnson (NPL: Learning rules with Adaptor Grammars). 


Claim 1 states “A method for entity extraction, comprising, determining a set of part-of-speech (POS) tags based on one or more documents,” which is taught by Avasarala et al. on page 2, column 2, paragraph [0022] , and page 4 column 1, paragraph [0036]. It teaches that a feature extraction operator, such as utilizing part-of-speech tagging can be utilized on documents, or other texts per broadest reasonable interpretation.
Claim 1 further claims “determining a concept in the one or more documents based on the set of POS tags,” which is further taught by Avasarala et al. on page 7, column 1, paragraph [0074]. The prior art teaches that a feature extraction algorithm, such as a POS tagger can be run on a document, or any set of text per BRI. Then, the outputted tags, can then be utilized to create concepts of documents. This is also demonstrated in Fig. 2a, where the POS tags are in part 224, and the concepts can be interpreted as the "feature information" per broadest reasonable interpretation as the "feature extraction algorithm" the POS tags are used to create feature information" - the concepts in part 226. In Fig. 7, it is also taught by part 702, that a feature extraction algorithm, aforementioned, a POS tagger can be utilized and then sent to apart 704 to create a concept.
Claim 1 further claims, “extracting one or more phrases from the one or more documents based on the concept,” which is also taught by Avasarala et al. on page 6, column 1, paragraph [0066]. It was previously mentioned that these extraction algorithms are run on documents, or other texts per broadest reasonable interpretation. The prior art here teaches that phrases can be returned/extracted based off concepts. 
Claim 1 further claims, “generating a first set of rules corresponding to the concept based on the one or more phrases,” which is also taught by Avasarala et al. on page 6, column 1, paragraph [0066]. The prior art teaches that a rule can be created to correspond to a concept based on a phrase. Here PREDICATE_RULE, serves as an example of a rule that can be generated.
Claim 1 further claims, “generating a second set of rules specific to a domain based on the first set of rules,” which is also taught by the prior art on page 4, column 1 and 2, paragraphs [0038] and [0039] along with page 11 column 2, paragraph [0129]. As indicated by the prior art, Fig. 2a, Fig. 2b, and Fig. 2c provides a pipeline for the generation of rules. It is clearly indicated that multiple rules can be generated, and rules can be generated based on other rules. Therefore, it follows that the prior art teaches that it is possible to create a set of rules (a second set) based upon another set of rules (a first set). Paragraph 0129 describes how these processes can be applied to different domains, hence it follows that different rules can be created to different domains as stated "depending on the domain selected for use." Paragraphs 0038 and 0039 describe how multiple sets of rules can be created and that rules can be created based off other rules along with other possible parameters.
Claim 1 further claims, “and learning, via an adapter grammar, a structure of one or more named entities in the one or more documents based on the second set of rules.” Avasarala et al. teaches on page 8, column 2, and page 9 column 1, in paragraph [0094] that, a machine can learn to identify the structures of entities, as here it is demonstrated the learning of the entity "actor" to assign to "Tom Cruise."
Claim 1 further claims, “wherein generating the first set of rules and generating the second set of rules occurs unsupervised without user intervention.” Avasarala et al. teaches “Some or all of the operations described herein may be embodied in rule development application 122. The operations may be implemented using hardware, firmware, software, or any combination of these methods. Referring to the example embodiment of FIG. 1, rule development application 122 is implemented in software (comprised of computer-readable and/or computer-executable instructions) stored in computer-readable medium 108 and accessible by processor 110 for execution of the instructions that embody the operations of rule development application 122. Rule development application 122 may be written using one or more programming languages, assembly languages, scripting languages, etc.” (par. 0022) This clearly suggests generating rules without user intervention.
What is not taught by Avasarala et al. is that the learning can be done via adapted grammar.
However, the Johnson NPL teaches, specifically in slides 65 through 68, about learning via the use of adaptor grammar. It discusses iterating adapter grammar based on rules. Since natural language sentences are made up of multiple entities, and each entity has a part of speech, it has been shown previously in the claim that these parts of speech are to be grouped into “concepts.” Hence, since it is important for the understanding of concepts to have context, a person of ordinary skill in the art can conclude, that the use of adaptor grammar would be a best fit for learning the entities that are then used to learn concepts and rules. Because adaptor grammars provide context-dependent grammar rules, for a system that is based on “extracting phrases based on a concept,” a person of ordinary skill in the art would utilize adaptor grammars as stated in Johnson for the functionality in Avasarala et al.

Claim 3 states, “The method of claim 1, wherein the one or more documents comprise at least one of an Information Technology (IT) document, a legal document, an intellectual property (IP) document, a healthcare document, a review document, a text publication, or a corporate document.” Avasarala et al. however teaches on page 3, column 2, paragraph [0030] and [0031], that documents are classified with taxonomies, “Example taxonomies may be created for specific subject matter areas as understood by a person of skill in the art. For example, any of a financial taxonomy, a security taxonomy, a patent taxonomy, a biomedical taxonomy, etc. may be defined and/or selected as taxonomy 125.” This teaches the classification of documents into any taxonomy, and in broadest reasonable interpretation includes an, “Information Technology (IT) document, a legal document, an intellectual property (IP) document, a healthcare document, a review document, a text publication, or a corporate document.” Avasarala et al. further teaches POS tagging of such documents, along with the other rejections based on the same prior art stated in the rejection of claim 1.

Claim 4 states, “The method of claim 1, wherein the concept is one of a unigram concept or a multigram concept.” In reference to the claim 1 rejection, Avasarala et al. does not restrict a concept to a unigram or a multigram. Hence, broadest reasonable interpretation would determine that the prior art encompasses both multigram and unigram concepts, and since a concept is either multigram or unigram, both the claim, and the prior art encompass both. This is can be seen in Avasarala et al. page 4, column 2, paragraph [0042].

Claim 10 states, “A system for entity extraction, comprising: at least one processor;” which is taught by Avasarala et al. on page 1, column 2, paragraph [0016], where it describes a device, which based on usage and context can be classified as synonymous per broadest reasonable interpretation to the "system that is claimed. The prior art teaches a device/system that can be used for entity extraction (also seen on Fig. 1, part 126). Furthermore, the device/system specifically mentions at least one processor, and further indicates it on Fig. 1, part 110.
Claim 10 further claims, “and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including.” Again, Avasarala et al. on page 1, column 2, paragraph [0016] teaches that the device/system specifically mentions a processor, a non-transitory computer readable medium. and further indicates it on Fig. 1, part 110. In Fig. 1, it is clearly and explicitly depicted that the processor (part 110) communicates with the non-transitory computer readable medium (part 108), indicating that the processor interacts directly with, therefore is capable of reading the memory device. This is further explicitly taught in the summary, in paragraph [0003] on lines 3-8. 
Claim 10 further claims, “determining a set of part-of-speech (POS) tags based on one or more documents,” which is taught by Avasarala et al. on page 2, column 2, paragraph [0022]. It teaches that a feature extraction operator, such as utilizing part-of-speech tagging can be utilized on documents, or other texts per broadest reasonable interpretation.”
Claim 10 further claims “determining a concept in the one or more documents based on the set of POS tags,” which is further taught by Avasarala et al. on page 7, column 1, paragraph [0074]. The prior art teaches that a feature extraction algorithm, such as a POS tagger can be run on a document, or any set of text per BRI. Then, the outputted tags, can then be utilized to create concepts of documents. This is also demonstrated in Fig. 2a, where the POS tags are in part 224, and the concepts can be interpreted as the "feature information" per broadest reasonable interpretation as the "feature extraction algorithm" the POS tags are used to create feature information" - the concepts. in 226. In Fig. 7, it is also taught by part 702, that a feature extraction algorithm, aforementioned, a POS tagger can be utilized and then sent to apart 704 to create a concept.
Claim 10 further claims, “extracting one or more phrases from the one or more documents based on the concept,” which is also taught by Avasarala et al. on page 6, column 1, paragraph [0066]. It was previously mentioned that these extraction algorithms are run on documents, or other texts per broadest reasonable interpretation. The prior art here teaches that phrases can be returned/extracted based off concepts. 
Claim 10 further claims, “generating a first set of rules corresponding to the concept based on the one or more phrases,” which is also taught by Avasarala et al. on page 6, column 1, paragraph [0066]. The prior art teaches that a rule can be created to correspond to a concept based on a phrase. Here PREDICATE_RULE, serves as an example of a rule that can be generated.
Claim 10 further claims, “generating a second set of rules specific to a domain based on the first set of rules,” which is also taught by the prior art on page 4, column 1 and 2, paragraphs [0038] and [0039] along with page 11 column 2, paragraph [0129]. As indicated by the prior art, Fig. 2a, Fig. 2b, and Fig. 2c provides a pipeline for the generation of rules. It is clearly indicated that multiple rules can be generated, and rules can be generated based on other rules. Therefore, it follows that the prior art teaches that it is possible to create a set of rules (a second set) based upon another set of rules (a first set). Paragraph [0129] describes how these processes can be applied to different domains, hence it follows that different rules can be created to different domains as stated "depending on the domain selected for use." Paragraphs 0038 and 0039 describe how multiple sets of rules can be created and that rules can be created based off other rules along with other possible parameters.
Claim 10 further claims, “and learning, via an adapter grammar, a structure of one or more named entities in the one or more documents based on the second set of rules.” Avasarala et al. teaches on page 8, column 2, and page 9 column 1, in paragraph [0094] that, a machine can learn to identify the structures of entities, as here it is demonstrated the learning of the entity "actor" to assign to "Tom Cruise."
Claim 10 further claims, “wherein generating the first set of rules and generating the second set of rules occurs unsupervised without user intervention.” Avasarala et al. teaches “Some or all of the operations described herein may be embodied in rule development application 122. The operations may be implemented using hardware, firmware, software, or any combination of these methods. Referring to the example embodiment of FIG. 1, rule development application 122 is implemented in software (comprised of computer-readable and/or computer-executable instructions) stored in computer-readable medium 108 and accessible by processor 110 for execution of the instructions that embody the operations of rule development application 122. Rule development application 122 may be written using one or more programming languages, assembly languages, scripting languages, etc.” (par. 0022) This clearly suggests generating rules without user intervention.
What is not taught by Avasarala et al. is that the learning can be done via adapted grammar.
However, the Johnson NPL teaches, specifically in slides 65 through 68, about learning via the use of adaptor grammar. It discusses iterating adapter grammar based on rules. Since natural language sentences are made up of multiple entities, and each entity has a part of speech, it has been shown previously in the claim that these parts of speech are to be grouped into “concepts.” Hence, since it is important for the understanding of concepts to have context, a person of ordinary skill in the art can conclude, that the use of adaptor grammar would be a best fit for learning the entities that are then used to learn concepts and rules. Because adaptor grammars provide context-dependent grammar rules, for a system that is based on “extracting phrases based on a concept,” a person of ordinary skill in the art would utilize adaptor grammars as stated in Johnson for the functionality in Avasarala et al.

Claim 12 states, “The system of claim 10, wherein the one or more documents comprise at least one of an Information Technology (IT) document, a legal document, an intellectual property (IP) document, a healthcare document, a review document, a text publication, or a corporate document.” Avasarala et al. however teaches on page 3, column 2, paragraph [0030] and [0031], that documents are classified with taxonomies, “Example taxonomies may be created for specific subject matter areas as understood by a person of skill in the art. For example, any of a financial taxonomy, a security taxonomy, a patent taxonomy, a biomedical taxonomy, etc. may be defined and/or selected as taxonomy 125.” This teaches the classification of documents into any taxonomy, and in broadest reasonable interpretation includes an, “Information Technology (IT) document, a legal document, an intellectual property (IP) document, a healthcare document, a review document, a text publication, or a corporate document.” Avasarala et al. further teaches POS tagging of such documents, along with the other rejections based on the same prior art stated in the rejection of claim 10.

Claim 13 states, “The system of claim 10, wherein the concept is one of a unigram concept or a multigram concept.” In reference to the claim 10 rejection, Avasarala et al. does not restrict a concept to a unigram or a multigram. Hence, broadest reasonable interpretation would determine that the prior art encompasses both multigram and unigram concepts, and since a concept is either multigram or unigram, both the claim, and the prior art encompass both. This is can be seen in Avasarala et al. page 4, column 2, paragraph [0042].

Claim 19 states “A computer program product for entity extraction, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:” which is taught by Avasarala et al. on page 2, column 1 and 2, paragraph [0021], where it is taught that there are instructions (a computer program) stored within a computer readable medium. It further states that the processor executes these instructions, and retrieves them from the memory device.
Claim 19 further claims, “determine, by the processor, a set of part-of-speech (POS) tags based on one or more documents” which is taught by Avasarala et al. on page 2, column 2, paragraph [0022]. It teaches that a feature extraction operator, such as utilizing part-of-speech tagging can be utilized on documents, or other texts per BRI. 
Claim 19 further claims “determine, by the processor, a concept in the one or more documents based on the set of POS tags,” which is further taught by Avasarala et al. on page 7, column 1, paragraph [0074]. The prior art teaches that a feature extraction algorithm, such as a POS tagger can be run on a document, or any set of text per BRI. Then, the outputted tags, can then be utilized to create concepts of documents. This is also demonstrated in Fig. 2a, where the POS tags are in part 224, and the concepts can be interpreted as the "feature information" per broadest reasonable interpretation as the "feature extraction algorithm" the POS tags are used to create feature information" - the concepts. in 226. In Fig. 7, it is also taught by part 702, that a feature extraction algorithm, aforementioned, a POS tagger can be utilized and then sent to apart 704 to create a concept.
Claim 19 further claims, “extract, by the processor, one or more phrases from the one or more documents based on the concept,” which is also taught by Avasarala et al. on page 6, column 1, paragraph [0066]. It was previously mentioned that these extraction algorithms are run on documents, or other texts per broadest reasonable interpretation. The prior art here teaches that phrases can be returned/extracted based off concepts.
Claim 19 further claims, “generate, by the processor, a first set of rules corresponding to the concept based on the one or more phrases,” which is also taught by Avasarala et al. on page 6, column 1, paragraph [0066]. The prior art teaches that a rule can be created to correspond to a concept based on a phrase. Here PREDICATE_RULE, serves as an example of a rule that can be generated. Claim 19 further claims, “generate, by the processor, a second set of rules specific to a domain based on the first set of rules,” which is also taught by the prior art on page 4, column 1 and 2, paragraphs [0038] and [0039] along with page 11 column 2, paragraph [0129]. As indicated by the prior art, Fig. 2a, Fig. 2b, and Fig. 2c provides a pipeline for the generation of rules. It is clearly indicated that multiple rules can be generated, and rules can be generated based on other rules. Therefore, it follows that the prior art teaches that it is possible to create a set of rules (a second set) based upon another set of rules (a first set). Paragraph 0129 describes how these processes can be applied to different domains, hence it follows that different rules can be created to different domains as stated "depending on the domain selected for use." Paragraphs 0038 and 0039 describe how multiple sets of rules can be created and that rules can be created based off other rules along with other possible parameters.
Claim 19 further claims, “and learn, by the processor, via an adapter grammar, a structure of one or more named entities in the one or more documents based on the second set of rules.” Avasarala et al. teaches on page 8, column 2, and page 9 column 1, in paragraph [0094] that, a machine can learn to identify the structures of entities, as here it is demonstrated the learning of the entity "actor" to assign to "Tom Cruise."
Claim 19 further claims, “wherein the processor generates the first set of rules and generating the second set of rules unsupervised without user intervention.” Avasarala et al. teaches “Some or all of the operations described herein may be embodied in rule development application 122. The operations may be implemented using hardware, firmware, software, or any combination of these methods. Referring to the example embodiment of FIG. 1, rule development application 122 is implemented in software (comprised of computer-readable and/or computer-executable instructions) stored in computer-readable medium 108 and accessible by processor 110 for execution of the instructions that embody the operations of rule development application 122. Rule development application 122 may be written using one or more programming languages, assembly languages, scripting languages, etc.” (par. 0022) This clearly suggests generating rules without user intervention.
What is not taught by Avasarala et al. is that the learning can be done via adapted grammar.
However, the Johnson NPL teaches, specifically in slides 65 through 68, about learning via the use of adaptor grammar. It discusses iterating adapter grammar based on rules. Since natural language sentences are made up of multiple entities, and each entity has a part of speech, it has been shown previously in the claim that these parts of speech are to be grouped into “concepts.” Hence, since it is important for the understanding of concepts to have context, a person of ordinary skill in the art can conclude, that the use of adaptor grammar would be a best fit for learning the entities that are then used to learn concepts and rules. Because adaptor grammars provide context-dependent grammar rules, for a system that is based on “extracting phrases based on a concept,” a person of ordinary skill in the art would utilize adaptor grammars as stated in Johnson for the functionality in Avasarala et al.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala et al. (U.S. Publication No. US 20160078014 A1), in view of Johnson (NPL: Learning rules with Adaptor Grammars), and Chao (U.S. Publication No. US 20050049852 A1). 
Claims 2, 11, and 20 state, “The method of claim 1, wherein the set of POS tags comprises, for each word included in the one or more documents, a corresponding POS tag the word is most likely to be classified with.” Avasarala et al. on page 2, column 2, paragraph [0022], and page 4 column 1, paragraph [0036] teaches, that a feature extraction operator, such as utilizing part-of-speech tagging can be utilized on documents, or other texts per broadest reasonable interpretation. However, Avasarala et al. does not teach, a system that would assign the words within the document their most likely POS tags. However, Chao teaches on page 1, column 1, paragraph [0008], and page 6, column 2, paragraph [0088], that a word can be "ambiguous," and thus some type of analysis needs to be performed to identify the most likely associated POS tag to a word. The prior art describes this, and provides an example regarding assigning a POS tag to the word "Tiger" when used in reference to a person "Tiger Woods" rather than an animal for example. Since the purpose of a POS tag is to identify a part-of-speech of a word, it is reasonable to conclude that a person of ordinary skill in the art would devise an accurate system for attributing parts of speech to words when the system is dependent on said accuracy. Hence, a person of ordinary skill in the art would utilize a method such at the one depicted in Chao in order to attribute the most likely POS tag to a word, in order to perform the POS tagging as mentioned in Avasarala et al.

 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala et al. (U.S. Publication No. US 20160078014 A1), in view of Johnson (NPL: Learning rules with Adaptor Grammars), and Keen et al. (U.S. Publication No.US 20200106876 A1). 
Claims 5 and 14 state, “The method of claim 1, wherein determining a set of POS tags based on one or more documents comprises: learning the set of POS tags using probabilistic context free grammar (PCFG).” Avasarala et al. on page 2, column 2, paragraph [0022], and page 4 column 1, paragraph [0036] teaches, that a feature extraction operator, such as utilizing part-of-speech tagging can be utilized on documents, or other texts per broadest reasonable interpretation. However, Avasarala et al. does not teach utilizing probabilistic context free grammar (PCFG) in order to learn the POS tags. Keen et al. teaches on page 1, column 1, paragraph [0003] that PCFG is used to parse sentences for NLP tasks, such as part-of-speech (POS tagging). Since documents comprise of text, per BRI, it is concluded that this is used in documents. Hence, the prior art teaches that a PCFG parser can be utilized for NLP tasks such as POS tagging, and used for learning algorithms. For this method, in claim 1, in order to first classify each word with a part-of-speech, a person of ordinary skill in the art would utilize a fast parsing method such as PCFG in order to perform the POS tagging. This is because, later on in the claim, the method is to refine the tags based on concepts and phrases, and utilize context of the words in order to utilize adaptor grammars for learning. Hence, since adaptor grammars rely on context-dependent grammars, a person of ordinary skill in the art would utilize a context free method of tagging when first parsing a document in order to achieve a baseline before performing further grammar rule refinement and accounting for context. Therefore, Avasarala et al. teaches that words can be attributed a POS tag, and Keen et al. teaches the PCFG method that is used to quickly attribute a POS without context. For a system such as that described in claim 1, a person of ordinary skill in the art would utilize the quick POS tagging method of PCFG, before performing further rule refinement.
 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala et al. (U.S. Publication No. US 20160078014 A1), in view of Johnson (NPL: Learning rules with Adaptor Grammars), and Dimassimo et al. (U.S. Publication No. US 20130024440 A1).
Claims 6 and 15 state that, “The method of claim 1, wherein generating a first set of rules corresponding to the concept based on the one or more phrases comprises: discovering the first set of rules using probabilistic context free grammar (PCFG); validating the first set of rules; and compressing the first set of rules.” Avasarala et al. on page 6, column 1, paragraph [0066]. The prior art teaches that a rule can be created to correspond to a concept based on a phrase. Here PREDICATE_RULE, serves as an example of a rule that can be generated. which is also taught by the prior art on page 4, column 1 and 2, paragraphs [0038] and [0039] along with page 11 column 2, paragraph [0129]. Avasarala et al., further teaches on Fig. 2a, Fig. 2b, and Fig. 2c and provides a pipeline for the generation of rules. It is clearly indicated that multiple rules can be generated, and rules can be generated based on other rules. Therefore, it follows that Avasarala et al. teaches that it is possible to create a set of rules (a second set) based upon another set of rules. Furthermore, by broadest reasonable interpretation, the "compression of a set of rules," can be viewed as removing redundant rules, which Avasarala et al. also teaches. However, Avasarala et al. does not teach, generating rules using probabilistic context free grammar (PCFG), validating, and compressing the first set of rules. Dimassimo et al. on page 4, column 2, paragraph [0046] and [0047] teaches that PCFG can be utilized to create phrases, and then the rules can be generated by the phrases as stated previously. In short, the prior art teaches that phrases can be constructed via PCFG, and those phrases can be used to generate rules, and new rules can be created, refined, or compressed based on previous rules or other parameters. Therefore, a person ordinarily skilled in the art, can utilize PCFG to compress rules, as Avasarala et al. teaches a process for rules generation, and Dimassimo et al. teaches that rules can be generated based on PCFG. Since claim 5 stated that the POS tagging is to be done via PCFG, it would follow that a person of ordinary skill in the art would utilize PCFG to create the first set of rules. It would also follow, that since the goal is to extract entities via adaptor grammar, which requires context-dependent grammar, it would follow that the first set of rules need to be refined and based on the concept in order to introduce context. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala et al. (U.S. Publication No. US 20160078014 A1), in view of Johnson (NPL: Learning rules with Adaptor Grammars), Dimassimo et al. (U.S. Publication No. US 20130024440 A1), and Polanyi et al. (U.S. Publication No. US 20020194230 A1). 
Claims 7 and 16 state, “The method of claim 6, wherein compressing the first set of rules comprises: applying POS tag abstraction to the first set of rules; and applying a string compression technique to the first set of rules to compress repeating POS tags included in at least one rule of the first set of rules.” However, Avasarala et al., page 4, column 1, paragraphs [0036], [0037], [0038], and [0039], teaches that rules can already be created by POS tags, phrases, concepts, or other parameters. Even if they are in a compressed state, the prior art still teaches that they can be used to generate rules. Avasarala et al. does not teach, “wherein compressing the first set of rules comprises: applying POS tag abstraction to the first set of rules; and applying a string compression technique.” However, Polanyi et al. on page 5, column 2, paragraph [0062] and page 5, column 1, paragraph [0053] teaches that "any other known or later developed method of determining parts of speech tags," which goes to the dependent claim of claim 6 where the PCFG method is used to generate these POS tags. Polanyi et al. also teaches spring compression in relation to parsing text for POS tagging, and in turn, for generating rules via compressed string or POS tags. Combing Polanyi et al. and Avasarala et al. a person of ordinary skill in the art can determine that rules can be generated based on POS tags, or other methods.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala et al. (U.S. Publication No. US 20160078014 A1), in view of Johnson (NPL: Learning rules with Adaptor Grammars), and Dua et al. (U.S. Publication No. US 20190087463 A1). 
Claims 8 and 17 state, “The method of claim 1, wherein generating a second set of rules specific to a domain based on the first set of rules comprises: applying a semantic mapper to the first set of rules to convert the first set of rules to the second set of rules.” On page 4, column 1, paragraphs [0036], [0037], [0038], and [0039], Avasarala et al., teaches that rules can be generated based on other rules (first and second set of rules), and can be restricted to certain parameters and conditions (such as being based on a domain). On, page 1, column 2, paragraph [0011], Dua et al. teaches that a semantic mapper can be applied to rules. Hence, by combining Dua et al. and Avasarala et al., a person of ordinary skill in the art can determine that a semantic mapper can be applied to a set of rules to create a different set of rules.
 
Claims 9, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Avasarala et al. (U.S. Publication No. US 20160078014 A1), in view of Johnson (NPL: Learning rules with Adaptor Grammars), and Weiwei Guo, Qi Li, Yuening Hu,.. Et al. (NPL: Query to Knowledge: Unsupervised Entity Extraction from Shopping Queries using Adaptor Grammars). 
Claims 9, 18, and 21 state, “The method of claim 1, further comprising: extracting, via the adapter grammar, the one or more named entities from the one or more documents.” Avasarala et al. teaches extracting entities from text on page 10, column 2, paragraph [0113]. Avasarala et al. describes, “extracts entities and relationships between the entities from text 624 based on taxonomy,” and further reflects it on Fig. 6. In this case, according to broadest reasonable interpretation, “texts” can be “document. Furthermore, “taxonomy” in this instance provides context for the entities allowing the implementation of adaptor grammars, as adaptor grammars are context-dependent. Avasarala et al. does not specifically state utilizing adaptor grammars to extract the entities. However, Weiwei Guo, Qi Li, Yuening Hu, et al., discusses the utilization of unsupervised entity extraction utilizing adapter grammars in the abstract on page 1. The NPL further goes into detail on utilizing adapted grammar to extract entities from texts. Since Avasarala et al. describes the extraction of entities, and also provides the system and method to generate rules, refine rules, and taxonomical classification of texts/documents, a person of ordinary skill in the art can see that all the pieces necessary to implement adaptor grammar are present in the system, thus the system depicted in Avasarala et al., could be utilized to implement entity extraction via adaptor grammar.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658